Citation Nr: 0109227	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  97-24 642	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen the claim for service connection for hearing loss.  

3.  Whether new and material evidence has been presented to 
reopen the claim for service connection for a deviated 
septum.

4.  Entitlement to service connection for obsessive-
compulsive disorder (OCD).

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.

(The issue of entitlement to a waiver of the recovery of an 
overpayment of VA Chapter 31 vocational rehabilitation 
subsistence allowance benefits in the amount of $240.73, is 
the subject of a separate decision.)



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from February 1969 to January 
1973, from April 1973 to April 1979, and from March 1981 to 
December 1991.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
RO in St. Petersburg, Florida, which, in pertinent part, 
denied entitlement to service connection for OCD.  The 
veteran appealed that issue to the Board.  In addition, in a 
February 1996 rating decision, the St. Petersburg RO denied 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  The veteran 
appealed that issue to the Board.  Thereafter, in a June 1997 
rating decision of the Winston-Salem RO, the RO determined, 
in pertinent part, that new and material evidence had not 
been submitted to reopen a claim of service connection for 
PTSD.  In September 1997, the veteran initiated an appeal as 
to that issue, although further action was not taken until 
after an October 1998 rating decision.  In the October 1998 
rating decision, the Roanoke, Virginia RO determined, in 
pertinent part, that new and material evidence had not been 
submitted to reopen the claims of service connection for 
hearing loss, PTSD, and for a deviated septum.  The veteran 
also appealed those issues to the Board.  

In May 2000, the veteran testified at a personal hearing 
before the undersigned Member of the Board in Washington, 
D.C.  As noted during that hearing, the veteran previously 
was represented by Disabled American Veterans, but revoked 
the power of attorney in that organization's favor in June 
1999, and now desires to proceed in this appeal 
unrepresented.  In September 2000, the Board remanded all 
matters on appeal in order to obtain the veteran's Chapter 31 
and Chapter 30 file.  This action has been completed.  

The Board notes that service connection for attention deficit 
hyperactivity disorder (ADHD) and chronic sinusitis were 
denied in the January 1996 rating decision, but the veteran 
did not initiate an appeal as to either issue.  Likewise, 
service connection for ADHD was also denied in the June 1997 
rating decision, but the veteran did not initiate an appeal 
as to this issue.  

The Board notes that the veteran has raised a claim for an 
increased rating for service-connected back disability.  The 
Board refers this matter to the RO for appropriate action.  


FINDINGS OF FACT

1.  In a January 1996 decision, the St. Petersburg RO denied 
entitlement to service connection for PTSD and the veteran 
was provided notice of his procedural and appellate rights in 
a February 1996 letter; however a notice of disagreement as 
to this issue was not received within the subsequent one-year 
period.

2.  Evidence submitted since the January 1996 denial is so 
significant that it must be considered to fairly decide the 
merits of the claim.



CONCLUSIONS OF LAW

1.  The RO's January 1996 decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§  3.104, 20.302, 20.1103 (2000).

2.  New and material evidence has been submitted since the 
January 1996 denial; thus, the claim for service connection 
for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

History

In January 1992, the veteran filed a claim, in pertinent 
part, for service connection for bilateral hearing loss and a 
deviated nasal septum.  

At that time, the evidence of record consisted of the service 
medical records, a February 1992 VA general medical 
examination, a March 11, 1992 VA audiological examination, 
and a March 12, 1992 VA audiological examination.  In sum, 
the examinations showed a deviated nasal septum and slight to 
mild high frequency hearing loss, but not hearing loss 
pursuant to VA definition under 38 C.F.R. § 3.385.

In a June 1992 decision, the St. Petersburg RO denied 
entitlement to service connection for bilateral hearing loss 
and a deviated septum.  The denial of service connection for 
bilateral hearing loss was based on a finding that the 
veteran did not have hearing loss with VA definition.  The 
denial of service connection for a deviated septum was based 
on a finding that the service medical records did not show a 
history of a trauma to the nose during service although a 
deviated septum was noted on an October 1991 service 
examination.  The veteran was provided notice of his 
procedural and appellate rights in a July 1992 letter; 
however a notice of disagreement as to either issue was not 
received within the subsequent one-year period.

In June 1995, the veteran filed a claim, in pertinent part, 
for service connection for hearing loss of the left ear, a 
deviated septum, and PTSD.  In November 1995, the veteran 
filed a claim of service connection for OCD.

In January 1996, the veteran filed a claim of entitlement to 
a total disability rating for compensation purposes based on 
individual unemployability.

The evidence added to the record since the last VA rating 
decision consisted of the following: a May 1994 VA spine 
examination; a November 1994 vocational test, the MMPI-II, by 
John F. Duffy, Ph.D., which resulted in a diagnosis of 
ADHD;VA outpatient records dated from 1992 to 1994, which 
showed back disability, sinusitis, and rhinitis; VA 
outpatient records dated in 1995 which showed treatment for 
back disability, sinus problems, depression, migraine 
headaches, ADHD, OCD, and PTSD as noted to be due to 
childhood abuse; and a 1989 Millon Clinical Multiaxial 
Inventory-II.

In a January 1996 rating decision, the RO denied, inter alia, 
service connection for OCD, PTSD, and for both bilateral 
hearing loss and a deviated nasal septum, on a new and 
material basis.  With regard to PTSD, the St. Petersburg RO 
determined that although the veteran had been diagnosed as 
having PTSD, it was medically attributed to childhood 
stressors.  With regard to OCD, it was noted that although 
the 1995 VA outpatient records reflected a diagnosis of OCD, 
it had not been medically attributed to service.  With regard 
to bilateral hearing loss and a deviated nasal septum, it was 
determined that no new and material evidence had been 
presented.  

In a February 1996 letter, the veteran was advised of the 
January 1996 rating decision and of his procedural and 
appellate rights.  The only issue he appealed was service 
connection for OCD. 

In a March 1996 rating decision, the St. Petersburg RO denied 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  The veteran 
appealed that denial.  

In a June 1997 rating decision, the Winston-Salem RO 
determined, in pertinent part, that new and material evidence 
has not been submitted to reopen the claim of service 
connection for PTSD.  The veteran appealed that decision.  
The additional evidence which had been added to the record 
prior to that decision consisted of the following: an April 
1997 favorable decision of the Social Security Administration 
(SSA); an April 1996 medical report of Lawrence L. Prokop, 
D.O., reflecting diagnoses of history of OCD and back 
disability; a May 1996 psychological examination report of A. 
Mitch Cooper, Ph.D., showing the veteran had ADHD, elements 
of paranoid personality disorder, and PTSD which was 
apparently based on the two stressors the veteran reported: 
childhood physical abuse and seeing men killed during service 
when they were sucked into jet engines; and 1996 VA 
outpatient medical records showing treatment for OCD.

In October 1998, the veteran sought to reopen his claims of 
service connection for bilateral hearing loss and deviated 
septum.  He also indicated that he wanted service connection 
for OCD and PTSD, but those appeals had already been 
initiated.  

In October 1998, the Roanoke RO reconsidered the claims.  The 
additional evidence which had been added to the record since 
the June 1997 rating decision consisted of a statement of the 
veteran date-stamped in May 1997 (but apparently not 
considered at the time of the June 1997 VA rating decision) 
in which the veteran presented the following in-service 
stressors: 1) while aboard the USS Roosevelt, an aircraft 
carrier, the veteran saw BM2 James E. Jenkins trying to board 
the ship in Greece while the ship was moving and he missed 
the ladder, fell in the water, and was never found, 2) while 
aboard the USS Roosevelt, while he was eating in the chow 
hall, Ltjg. Thomas C. William, a navigator, was killed in an 
A-6 flight accident and his body was "carried past" the 
veteran while he was eating, 3) during flight operations 
aboard the USS Roosevelt, he observed Ltjg. Frederick J. 
Wiley, a pilot, die shortly after being catapulted from the 
ship when his plane exploded, 4) during flight operations 
aboard the USS Roosevelt, he observed three men, LCdr. Roger 
B. Thrasher, Lt. Thomas L. Walls, and AO1 Floyd Bond, killed 
when the plane, and A-3, launched from the ship crashed into 
the water, killing the three men, 5) during flight operations 
aboard the USS Roosevelt, he observed a new VA-15 squadron 
member killed when he was sucked into the jet intake of an A-
7, and 8) he heard of suicides onboard the ships he served 
on, 3 aboard the USS Roosevelt and one aboard the USS 
Lexington.  In addition, the veteran maintained that the 
noise exposure from the jet engines caused him to have 
hearing loss.  

In an October 1998 rating decision, the RO determined, in 
pertinent part, that new and material evidence had not been 
submitted to reopen the claims of service connection for 
hearing loss, PTSD, and for a deviated septum.

In May 2000, the veteran testified at a personal hearing 
before the undersigned member of the Board.  At that time, 
with regard to OCD, the veteran related that he was initially 
diagnosed as having OCD in the 1980's by Dr. Robert Trotter.  
In addition, he indicated that he had been treated at the 
Kenmore VA clinic in Pensacola, Florida and had been told by 
examiners that his OCD was related to service.  With regard 
to PTSD, the veteran related the stressors that he had set 
forth in the May 1997 correspondence.  He specified that one 
of the aircraft that exploded was called the "Cold Cat."  
In addition, the veteran's wife indicated that the veteran's 
SSA records attributed his PTSD to service.  With regard to 
bilateral hearing loss, the veteran indicated that VA 
physican had told him that his hearing loss was related to 
his noise exposure during service.  With regard to a deviated 
nasal septum, the veteran related that he had suffered a 
trauma to the nose during service when he fell on the flight 
deck.  


Analysis

As noted above, in January 1996, the St. Petersburg RO denied 
entitlement to service connection for PTSD.  The veteran was 
provided notice of his procedural and appellate rights in a 
February 1996 letter; but did not file a notice of 
disagreement as to this issue within the subsequent one-year 
period.  The RO's January 1996 denial of service connection 
for PTSD is final.  See 38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§  3.104, 20.302, 20.1103 (2000).

When a claim has been disallowed by the RO, it may not 
thereafter be reopened and reconsidered unless new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (2000).  

New and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has indicated that the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The last 
disallowance of record is considered to be the last decision 
that finally denied the claim, whether it was denied on a new 
and material basis or on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In this case, the last final decision of 
record was the January 1996 decision.  

In this case, the Board has noted above all additional 
evidence that was added to the record since the RO's January 
1996 decision.  Included in the new evidence are the 
veteran's new contentions regarding non-combat related 
stressors that he experienced while in the service and 
serving aboard aircraft carriers.  The veteran listed with 
specificity the alleged stressors in his May 1997 statement 
and during his personal hearing.  Also added to the claims 
file was a May 1996 psychological examination report of A. 
Mitch Cooper, Ph.D., showing the veteran had PTSD which was 
apparently based on the two stressors the veteran reported to 
him, one of which was an in-service stressor.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000).  The Board must 
presume the new evidence to be true.  The new evidence 
contains a diagnosis of PTSD, claimed in-service stressors, 
and medical evidence linking the claimed stressors to the 
PTSD.  Thus, evidence submitted since the January 1996 
decision denying service connection for PTSD is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

Accordingly, the Board concludes that new and material 
evidence has been submitted since the RO's January 1996 
decision, thus, the claim for service connection for PTSD 
should be  reopened.  See 38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2000).


ORDER

As the claim for service connection for PTSD is reopened, to 
this extent only, the appeal is granted.  


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence to necessary to substantiate the claim, 
and eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Following a review of the record, the Board finds that 
further development to fulfill VA's duty to assist is needed 
with respect to each of the issues remaining on appeal.  

As regards the veteran's claim for service connection for 
PTSD, the Board notes that the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service to support a diagnosis of PTSD will vary depending 
upon whether the veteran engaged in "combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (2000); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

The veteran does not contend that he served in combat, just 
that he served on hazardous duty.  Hence, the record must 
establish the occurrence of the veteran's claimed in-service 
stressful experiences.  Id.  

The veteran has presented eight stressors that are enumerated 
above in the decision portion of this decision/remand.  There 
has not been any attempt to verify these stressors.  
Accordingly, the RO should attempt to verify these stressors.

In the event that any of the claimed stressors can be 
verified, then the remaining question of whether the 
veteran's corroborated stressor(s) is sufficient to have 
resulted in a diagnosis of PTSD is a medical question that 
must answered by qualified medical personnel.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Under these circumstances, 
the veteran should be afforded a VA psychiatric examination.  
The Board notes that prior to the examination, all of the 
veteran's clinical records from the Kenmore VA clinic and the 
Naval Hospital in Pensacola Florida,.  

With respect to the veteran's claim for service connection 
for OCD, the veteran has asserted that that he has been told 
by VA examiners that his current diagnosis of OCD is related 
to his military service.  The RO should also search of any 
such opinion in the outstanding medical records to be 
obtained from the Kenmore VA clinic and the Naval Hospital in 
Pensacola, Florida.  The Board is not reasonably certain that 
these recent VA records do not exist or that efforts to 
obtain them would be futile.  Furthermore, the Board notes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466- 67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

In addition, the veteran indicated that he was diagnosed many 
years ago as having OCD by Dr. Robert Trotter.  As such, 
those records should also be obtained.  The RO should also 
obtain outstanding records from any other source(s) or 
facility(ies) identified by the veteran.  Thereafter, the 
veteran should be afforded another VA examination by an 
examiner who has had an opportunity to review all of the 
medical evidence of record in order to obtain opinion as to 
the existence and etiology of any current psychiatric 
disability to include OCD.  

As regards the veteran's petition to reopen the claims for 
service connection for bilateral hearing loss and a deviated 
nasal septum, the Board acknowledges that "nothing in the 
Act shall be construed to require [VA] to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this 
title."  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (to be codified at 
38 U.S.C. § 5103A(f)).  

However, there appears to be outstanding medical records that 
could well bear on the question of whether new and material 
evidence has, in fact, been presented to reopen the claim for 
service connection for bilateral hearing loss and deviated 
nasal septum.  As such, the missing VA records as well as the 
complete clinical records considered by the SSA should be 
obtained and considered with regard to these two claims.  

The Board notes that the issue of entitlement to a total 
rating based on individual unemployability due to service-
connected disability must be deferred pending resolution of 
the claims for service connection.  In addition, the veteran 
has raised the issue of entitlement to an increased rating 
for his service-connected back disability (as noted in the 
introductory portion of this decision).  Since the outcome of 
this issue may impact his current claim for a total 
disability rating for compensation purposes based on 
individual unemployability, the increased rating issue must 
be resolved first.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
medical records pertaining to the veteran 
from the Kenmore VA clinic in Pensacola 
Florida, the Naval Hospital in Pensacola, 
Florida, and from Dr. Robert Trotter;  as 
well as from any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran should be 
informed that he may submit additional 
medical records, also, and the RO should 
afford him an opportunity to do so before 
arranging for the veteran to undergo 
medical examination.  

2.  The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to any 
claim of Social Security by the veteran 
including any medical records that Social 
Security has regarding the veteran.  
These records should be associated with 
the claims file.

3.  The RO should contact the veteran and 
ask that he provide a comprehensive 
statement containing as much detail and 
information as possible concerning the 
specifics (i.e., who, what, where, when, 
specific dates, and units involved) of 
the combat actions and stressful events 
that he alleges to have experienced 
during active military service.  The 
veteran should be informed that it is 
essential that any additional statement 
include a full, clear, and understandable 
description of the stressful events in 
question, and that it contain identifying 
information concerning any other 
individuals who purportedly were 
involved.  The veteran should specify the 
time frame in which the incident 
occurred; he must describe whether any 
individuals he identifies were wounded or 
killed; whether he witnessed their 
injuries or death, or learned of their 
tragedies through other means; and 
whether any of them have other 
information that could corroborate this 
allegation of stressful experiences in 
service, including their full names, 
ranks, and unit designations to the 
company level.  He also should provide 
any information he had concerning other 
units that were involved, or any other 
identifying detail such as the best 
estimate of the date and location of the 
incidents, etc.  The veteran should also 
submit to the RO any statements from 
former service comrades, preferably, or 
other individuals who can corroborate his 
claimed combat/stressful experiences in 
service.

3.  Unless the veteran provides evidence 
that satisfactorily establishes the 
occurrence of any of the aforementioned 
claimed in-service stressful experiences, 
the RO should attempt to accomplish 
independent verification of such 
experiences.  The Board emphasizes that 
this action is not contingent upon the 
veteran providing further information.  
Towards this end, the RO should request 
from the Department of the Navy copies of 
the veteran's complete service 
personnel/administrative file, duty 
assignments etc., to include his service 
unit records.  The RO should also contact 
the USASCRUR, 7798 Cissna Road, 
Springfield, Virginia 22160, for 
verification of the veteran's alleged 
stressors as follows: 1) while aboard the 
USS Roosevelt, an aircraft carrier, the 
veteran saw BM2 James E. Jenkins trying 
to board the ship in Greece while the 
ship was moving and he missed the ladder, 
fell in the water, and was never found, 
2) while aboard the USS Roosevelt, while 
he was eating in the chow hall, Ltjg. 
Thomas C. William, a navigator, was 
killed in an A-6 flight accident and his 
body was "carried past" the veteran 
while he was eating, 3) during flight 
operations aboard the USS Roosevelt, he 
observed Ltjg. Frederick J. Wiley, a 
pilot, die shortly after being catapulted 
from the ship when his plane exploded, 4) 
during flight operations aboard the USS 
Roosevelt, he observed three men, LCdr. 
Roger B. Thrasher, Lt. Thomas L. Walls, 
and AO1 Floyd Bond, killed when the 
plane, and A-3, launched from the ship 
crashed into the water, killing the three 
men, 5) during flight operations aboard 
the USS Roosevelt, he observed a new VA-
15 squadron member killed when he was 
sucked into the jet intake of an A-7, and 
8) he heard of suicides onboard the ships 
he served on, 3 aboard the USS Roosevelt 
and one aboard the USS Lexington.  In 
addition, the veteran specified that one 
of the aircraft that exploded was called 
the "Cold Cat."

4.  After associating with the claims 
file all additional records received 
pursuant to the above-requested 
development, the RO should prepare a 
report detailing the nature of any combat 
action (to which a purported stressor is 
related) and/or noncombat-related 
stressor(s) that are determined to be 
established by the record.  This report 
should then be added to the claims file.  

5.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of any 
current psychiatric disability.  The 
entire claims file, to include all 
evidence added to the record pursuant to 
this REMAND, as well as a complete copy 
of this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  All 
indicated tests and studies (to include 
psychological testing) should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should first determine 
whether it is at least as likely as not 
that a) the veteran has OCD; and if so, 
b) whether the OCD was, at least as 
likely as not, incurred in or aggravated 
during the veteran's active military 
service.  

If the RO determines that a claimed in-
service stressful experience is 
established by the record, the examiner 
should specifically address whether a 
diagnosis of PTSD is deemed appropriate.  
In so doing, the examiner should explain 
how the diagnostic criteria of the Fourth 
Edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders are met, to 
include identification of the specific 
stressor(s) underlying any PTSD 
diagnosis, and comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO.In 
determining whether the veteran has PTSD, 
the examiner may only consider the 
corroborated combat action and/or 
stressors the RO has determined are 
established by the record

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  If none of the requested development 
provides competent medical evidence that 
he currently has PTSD as a result of any 
verified stressful in-service 
experience(s), the RO should specifically 
advise him and his representative of the 
need to submit such competent medical 
evidence to support the claim.

8.  If none of the requested development 
provides competent medical evidence of a 
nexus between OCD and the veteran's 
military service, the RO should 
specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim.

11.  If none of the requested development 
provides competent medical evidence of a 
nexus between bilateral hearing loss as 
established by 38 C.F.R. § 3.385 or a 
deviated nasal septum and the veteran's 
military service, the RO should 
specifically advise the veteran and his 
representative of the need to submit such 
competent medical evidence to support the 
claim.

9.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

10.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claims on 
appeal in light of all pertinent evidence 
of record and legal authority, to 
specifically include that cited to 
herein.  Since the claim for service 
connection for PTSD has been reopened, 
that claim should be adjudicated on the 
merits.  In addition, the claim for 
service connection for OCD should be 
considered on the merits.  The claims for 
service connection for bilateral hearing 
loss and deviated nasal septum should be 
considered in a new and material basis.  
Finally, the claim for a total disability 
rating for compensation purposes based on 
individual unemployability should be 
resolved only after the service 
connection issues and any outstanding 
claims for increased ratings (i.e., his 
claim for an increased rating for back 
disability) are resolved.  The RO must 
provide adequate reasons and bases for 
its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

11.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E.MONROE
	Member, Board of Veterans' Appeals

 



